DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 8 are entitled to a priority date of April 2, 2020.


Drawings

Figure 4A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). See Paragraph 27: “standard” PDM section. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 


Claim Objections

Claims 1 and 5 are objected to because of the following informalities:    

In Claims 1 and 5, the first instance of PDM should be spelled out. Examiner suggests amending to “A tapered positive displacement motor (PDM) power section, comprising…”

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5 recite the elastomer liner having a 25% tensile modulus in a range between about 250 psi and about 1000 psi, the elastomer liner further having a 50% tensile modulus in a range between about 400 psi and about 1200 psi, the elastomer liner further having a 100% tensile modulus in a range between about 500 psi and about 1600 psi. It is unclear what this means even when read in light of the specification. Are the percentages a percentage of the ultimate strength of the material (i.e. 25% of the ultimate strength is between 250 psi and 1000 psi)? Are the percentages a percentage of the fracture point? Are the percentages the strain/elongation (i.e. at 25% strain/elongation, the stress on the material is between 250 psi and 1000 psi)? Is the elastomer comprised of different materials and the percentages are either related to weight compositions 

Claims 2, 3, 6 and 7 recite a pressure drop of a certain psi/stage. This is the first time that a stage as been recited, and it is unclear whether each power section is itself a stage or each power section comprises multiple stages. 

All other pending claims are rejected by virtue of their dependence on one of Claims 1 and 5. 


Allowable Subject Matter

Claims 1 – 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 




Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, February 22, 2022